915 N.E.2d 975 (2009)
STATE of Indiana ex rel. Warren JOHNSON, Relator,
v.
The HAMILTON SUPERIOR COURT NO. 1, et al., Respondents.
No. 29S00-0910-OR-434.
Supreme Court of Indiana.
November 3, 2009.

PERMANENT WRIT OF MANDAMUS AND PROHIBITION
Relator has filed a verified petition for writ of mandamus and accompanying application papers under the rules governing original actions. Relator alleges the trial court failed to rule on motions for summary judgment within the time limit in Trial Rule 53.1(A). Further, Relator alleges *976 the trial court clerk has failed in her duty to withdraw the case from the trial court for appointment of a special judge after the filing of Relator's praecipe. The party opposing Relator in the trial court has filed a brief opposing issuance of the writ.
Each Justice has had an opportunity to review the petition, the accompanying application papers, and the opposing brief. Each Justice has met in conference to discuss the matter and has voted to grant the writ.
Accordingly, the Court GRANTS the writ. The Honorable Steven R. Nation is directed to vacate any orders issued in the case below after the filing of Relator's praecipe on September 1, 2009, and to cease exercising jurisdiction over the case except as to any administrative tasks necessary to effectuate this writ. Peggy Beaver, clerk of the trial court, is directed to give written notice to Judge Nation and this Court that submission of the case has been withdrawn in accordance with Trial Rule 53.1(E)(2). Motions to reconsider or petitions for rehearing are not allowed. Ind. Original Action Rule 5(C).
Judge Nation is reminded of his obligation to file a written report pursuant to Trial Rule 53.1(F) once the clerk complies with Trial Rule 53.1(E)(2) and this Court issues an order appointing a special judge.
All Justices concur.